Citation Nr: 0516797	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  04-04 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for hypertension, to 
include as secondary to the service-connected type 2 diabetes 
mellitus.  


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

D. Havelka, Counsel




INTRODUCTION

The veteran served on active duty from March 1971 to April 
1972.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).


FINDINGS OF FACT

1.  Service medical records do not reveal that the veteran 
was diagnosed with, or treated for, hypertension, 
cardiovascular disease, post-traumatic stress disorder 
(PTSD), or any other psychiatric disorder during service. 

2.  VA medical records reveal a current diagnosis of PTSD.

3.  The veteran did not engage in combat with the enemy.

4.  There is no credible supporting evidence that the non-
combat stressors claimed by the veteran actually occurred.   

5.  The veteran has a current diagnosis of hypertension which 
was first diagnosed prior to January 1999.

6.  There is no competent medical evidence which shows that 
the veteran was diagnosed with hypertension during the first 
year after separation from service.  

7.  The veteran was first diagnosed with type 2 diabetes 
mellitus in July 1999.  

8.  There is no competent medical evidence which indicates 
that the veteran's hypertension is proximately due to, or the 
result of, the service-connected diabetes mellitus.  

9.  There is no any competent medical evidence which 
indicates that the veteran's service-connected diabetes 
mellitus causes an increase in the severity of his 
hypertension.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304 (2004).

2.  Hypertension was not incurred in, or aggravated by, 
active military service, may not be presumed to have been 
incurred in service, and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The RO provided the veteran the required 
notice in a letter dated November 2001.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this regard, the RO obtained the 
veteran's service medical records, VA medical records, and 
private medical records indicated by the veteran.  The duty 
to assist includes providing a medical examination or 
obtaining a medical opinion when the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but contains:  (1) competent 
evidence of diagnosed disability or symptoms of disability, 
(2) establishes that the veteran experienced an event, injury 
or disease in service, or has a presumptive disease during 
the pertinent presumptive period, and (3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  With regard to the 
issues on appeal, this is not the case.  The Board further 
notes that in this case, there is no outstanding evidence to 
be obtained, either by VA or the appellant.  Consequently, VA 
did not have a duty to assist that was unmet.  Thus, VA's 
duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet.App. April 14, 2005).

II.  PTSD

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In addition, service connection for post traumatic stress 
disorder requires medical evidence establishing a diagnosis 
of the condition; credible supporting evidence that the 
claimed inservice stressor occurred; and, a link established 
by medical evidence, between current symptoms and an in-
service stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  

VA outpatient treatment records reveal that the veteran has a 
diagnosis of PTSD and that he has been treated in group 
therapy sessions.  That the veteran has a current diagnosis 
of PTSD is not at issue.  Rather, the veteran's claim fails 
because there is no credible supporting evidence showing that 
the stressors alleged by the veteran during service occurred.  

The veteran's separation papers, DD 214, reveal that he 
served on active duty from March 1971 to April 1972 in the 
Army; he served in Vietnam from August 1971 to April 1972; 
and his military specialty was a heavy vehicle driver.  The 
veteran did not receive any awards which are indicative of 
combat service.  His other personnel records do not show that 
the veteran engaged in any combat during service.  By his own 
admission in presenting statements about stressors, the 
veteran does not assert that he engaged in combat with the 
enemy.  As such, the Board finds as fact that the veteran did 
not engage in combat with the enemy and his testimony alone 
is not sufficient to establish the occurrence of the claimed 
stressors; his testimony must be corroborated by credible 
supporting evidence.

In October 2001, the veteran submitted a written statement in 
which he set forth the stressful events which he claimed he 
was exposed to during service.  He indicated that upon 
arrival in Vietnam in August 1971, he was in was in the 
replacement company without any weapons and he heard 
explosions and gunfire.  He claimed that he was assigned 
perimeter guard duty, with a weapon but without ammunition.  
He also claimed that he was a driver for a colonel and was 
afraid of attack, but again was issued a weapon without 
ammunition.  The RO attempted to verify these stressors with 
the appropriate service department authorities.  A June 2003 
response from the U.S. Armed Services Center for Unit Records 
Research indicates that there is "insufficient stressor 
information" to establish the occurrence of the claimed 
non-combat stressors.  On a VA Form 9 dated December 2003, 
the veteran stated that he had given all the information he 
could regarding the times and dates of the claimed stressors.  

The preponderance of the evidence is against the veteran's 
claim for service connection for PTSD.  The evidence of 
record shows that the veteran has a current diagnosis of 
PTSD.  However, the veteran did not engage with combat with 
the enemy, and therefore his testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors; his testimony must be corroborated by credible 
supporting evidence.  Unfortunately, there is no credible 
supporting evidence which corroborates that the non-combat 
stressors he claims he was exposed to actually occurred.  
With no credible supporting evidence that the stressors 
actually occurred, the veteran does not meet the requirements 
for a grant of service connection for PTSD.  38 C.F.R. 
§ 3.304(f).  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


III.  Hypertension 

The veteran claims entitlement to service connection for 
hypertension.  Specifically, he contends that his service-
connected diabetes mellitus has caused his hypertension.  In 
the alternative, he asserts that the service-connected 
diabetes mellitus increases the severity of his hypertension.  

As noted above, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection for cardiovascular-renal disease, 
including hypertension, may also be granted if such disease 
is manifested in service, or manifested to a compensable 
degree within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may also be granted when the evidence 
shows that a particular disability is proximately due to, or 
the result of, a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a) (2004).  In 
this regard, the United States Court of Appeals for Veterans 
Claims (Court) has stated that when a service-connected 
disorder causes an increase in disability to a nonservice-
connected condition, such an increase is to be treated as if 
service connected.  In such cases, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

There is no indication that the veteran had any complaints 
of, or treatment for, hypertension or cardiovascular disease 
during service.  The veteran's service separation examination 
conducted in April 1972, revealed that the veteran's heart 
and vascular system were "normal," with no abnormalities 
noted by the examining physician.  The veteran's blood 
pressure was recorded as being 118/70.  Chest x-ray 
examination of the veteran was "within normal limits."  
There is also no medical evidence showing that the veteran 
was diagnosed with hypertension within the first year after 
separation from service.  

A private medical record dated January 1999 revealed that the 
veteran had a "history of hypertension, and routinely is on 
Hydrochlorothiazide," which is an anti-hypertensive 
medication.  Private medical records also reveal that the 
veteran was first diagnosed with type 2 diabetes mellitus in 
July 1999.  Subsequent medical treatment records reveal that 
the veteran continues to be treated for both diabetes 
mellitus and hypertension.  

Service connection is currently in effect for diabetes 
mellitus as a residual of exposure to herbicides during his 
active service in Vietnam.  The veteran claims that his 
service-connected diabetes mellitus has caused his 
hypertension.  On his VA Form 9, dated January 2004, the 
veteran stated that "I was diagnosed with diabetes first 
then hypertension."  However, this contention is not 
supported by the objective medical evidence of record which 
reveals that the veteran was diagnosed with a history of 
hypertension and was being treated with anti-hypertensive 
medication in January 1999, prior to when he was diagnosed 
with diabetes mellitus in July 1999.

A June 2002 letter from the veteran's private physician 
states that the veteran "developed overt diabetes mellitus 
type 2 in 1999, and required treatment for hypertension, 
which is commonly associated with diabetes mellitus."  A 
June 2002 transcript of messages related to the drafting of 
this letter is also of record.  In this document the 
veteran's private physician specifically states, "[w]e can't 
say that diabetes mellitus causes hypertension, but 
hypertension is often found associated with diabetes 
mellitus."  There is no competent medical evidence showing 
that the veteran's hypertension is proximately due to, or the 
result of, his service-connected diabetes mellitus.  The 
evidence shows that he was diagnosed with hypertension before 
he was diagnosed with diabetes mellitus.  Moreover, the 
veteran's physician stated that it cannot be said that 
diabetes mellitus causes hypertension.  

In his June 2002 notice of disagreement, the veteran also 
stated that his "hypertension has worsened due to the 
[service-connected] diabetes mellitus."  As noted above, 
when a service-connected disorder causes an increase in 
disability to a nonservice-connected condition, such an 
increase is to be treated as if service connected.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  However, there is no 
medical evidence of record which indicates that the severity 
of the veteran's hypertension is increased by his service-
connected diabetes mellitus.  The veteran's own assertions 
are not competent to establish that his service connection 
diabetes mellitus increases the severity of his hypertension.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The preponderance of the evidence is against the veteran's 
claim for service connection for hypertension.  There is 
simply no evidence of hypertension during service or the 
first post-service year.  There is also no medical evidence 
showing that the veteran's service-connected diabetes 
mellitus caused his hypertension or increases the severity of 
the hypertension.  As such, service connection for 
hypertension is denied.  

As the preponderance of the evidence is against the claim, 
the doctrine of reasonable doubt is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.

Service connection for hypertension is denied.



	                        
____________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


